ROBERT L. BLAND, Judge.
The claim involved in this case is for the sum of $50.00. It is concurred in by the state road commission, and approved by the assistant attorney general as a claim which, within the meaning of the court act, should be paid by the state. From the affidavit made by one Charles Hurt, it is made to appear that on December 13, 1943, he was driving state road truck no. 1038-13, distributing cinders on route 19-21, near Prince Hill, Raleigh county, West Virginia, when it collided with a Ford truck owned by claimant, properly parked on the side of the road, and causing damage thereto, to repair which he incurred a cost of $82.58. However, he carried insurance on the truck, but the policy contained a deductable clause in the amount of $50.00. He was paid $32.58, leaving a balance of $50.00 as necessary for him to pay for the repair of his vehicle. The reason assigned by the road commission for concurring in the claim is as follows:
“We contributed to the accident by operating truck on ice-covered road without chains.”
In view of the concurrence and approval aforesaid, award is made in favor of claimant, Mabscott Supply Company, for fifty dollars ($50.00.)